UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
GARY D. KELLEY, Case No. l:l9-cv-0083
Plaintiff, Dlott, J.

Litkovitz, M.J.

vs.
LAKEVIEW LOAN SERVICING, LLC, ORDER
Defendant.
This matter is before the Court following a telephone status conference held on April 18,
2019, regarding defendant Bayview Loan Servicing, LLC (Bayview)’s intent to pursue sanctions
against plaintiff Gary D. Kelly for submitting an allegedly fabricated email to this Court as an
exhibit to, and in support of, the original complaint filed in this lawsuit. (See Doc. l). Prior to
the conference, counsel for the parties exchanged correspondence With each other and with the
Court setting forth the procedural and factual background of the parties’ dispute and their
positions on the matter. (See attachments hereto). Based on the parties’ submissions and the
record established at the hearing, the Court determines that this matter shall proceed as follows:
0 Plaintiff and plaintiffs counsel shall preserve all email accounts and all electronic
devices relevant to the issue of the allegedly fabricated email for the duration of the
litigation
¢ Plaintiff and Bayview shall select an independent consultant to perform, at defendant’s
expense, a forensic examination of plaintiffs electronic devices used for transmitting
emails and shall develop a protocol for conducting discovery on the limited issue of the

allegedly fabricated email.

0 Plaintiff and Bayview shall, within 14 days, submit to the Court for its review a
proposed stipulated Protective Order applicable to the discovery of the relevant electronic
devices and data.

¢ Plaintiff and Bayview shall submit to the Court, within 14 days, a proposed schedule
related to (I) completing discovery on the limited issue of whether plaintiff submitted a
fabricated email to the Court in an attempt to subvert the processes cf the Court, and (2)
briefing Bayview’s anticipated motion for sanctions

¢ The current calendar deadlines are STAYED pending further Order of the Court.

IT IS SO OR])ERED.

Date: ¢/[,HAF m\ /¢MJ§

Karen L. Litkbvitz'
United States Magistrate Judge

